

Exhibit 10.1

PARTICIPATION AGREEMENT

Parties:

CIC Europe Holding B.V.

(the "Company")

Reunite Investments Inc.

("Reunite")

Asiarim Corporation

("Asiarim")

and

The Management-Shareholders of the Company



("Management Shareholders")

Agreement dated 1 September 2009

--------------------------------------------------------------------------------

PARTICIPATION AGREEMENT


Parties:


I.


CIC Europe Holding B.V.

, a private company with limited liability incorporated under the laws of The
Netherlands and registered with the chamber of commerce under no. 24387249 and
having its principle offices in (7573 PA) Oldenzaal (The Netherlands) at
Haerstraat 125, hereby duly represented by its President & CEO Mr. Ben van Wijhe
and its Chief Operations Officer Mr. Eugene van Os (hereinafter called: the
"Company"); and


II.


Reunite Investments Inc.

(formerly named Commodore International Corporation), a publicly listed company
with limited liability incorporated under the laws of the State of Colorado
(USA) and registered with the Secretary of the State of Colorado under number
19991089075, having its principle offices in Laguna Woods (USA) at 24338 El Toro
Road, hereby duly represented by its President & CEO Mr. Ben van Wijhe
(hereinafter called: "Reunite"); and


III.


Asiarim Corporation

, a public company (OTC BB; symbol: ARMC) with limited liability construed under
the laws of the State of Nevada (USA) and registered with the Secretary of the
State of Nevada under no. E0448892007-6 and having its principle offices in Hong
Kong (China) at 1601 16/F Jie Yang Building, 271 Lockart Road, Wanchai, hereby
duly represented by its President & CEO Mr. Te Hwai Ho (hereinafter called:
"Asiarim"); and


IV.


Mr. Ben van Wijhe

, a private person born in Apeldoorn (The Netherlands) on 3 December 1965 and
residing in (2716 PL) Kring van Dorth (The Netherlands) at Wittendijk 15
(hereinafter called: "Van Wijhe"); and


V.


Mr. Eugene van Os

, a private person born in Rotterdam (The Netherlands) on 16 February 1966 and
residing in (49835) Lohne-Wietmarschen (Germany) at Lohner Flugplatzstrasse 2
(hereinafter called: "Van Os");


The Company, Reunite, Asiarim, Van Wijhe and Van Os are hereinafter being
referred to collectively as "Parties" and each individually as "Party".

--------------------------------------------------------------------------------


take into consideration:


relating to Commodore International B.V.


A.


Commodore International B.V. (hereinafter called: the "Brand Owner"), a limited
liability company construed under the laws of The Netherlands and registered
with the chamber of commerce under no. 16088897 and having its principle offices
in (3941 ZS) Doorn (The Netherlands) at Driebergsestraatweg 27, is holder of the
trademark 'Commodore' and various other intellectual property rights relating
thereto (the "Commodore IP Rights");


B.
All of the outstanding shares in the capital stock of the Brand Owner are
currently held by:


(i)


Nedfield Holding B.V. (hereinafter called: "Nedfield"), a limited liability
company construed under the laws of The Netherlands, registered with the chamber
of commerce under no. 16081437 and having its principle offices in (3941 ZS)
Doorn (The Netherlands) at Driebergsestraatweg 27. Nedfield currently holds 51%
of the outstanding shares in the capital stock of the Brand Owner (hereinafter
called: the "Nedfield C= Interest"). The Nedfield C= Interest was acquired by
Nedfield by a purchase and transfer evidenced by a deed of a civil notary
executed on 26 September 2008, in accordance with a share purchase agreement
dated 9 September 2008 (hereinafter called: "SPA1"); and


(ii)


Reunite currently holds the remaining 49% of the outstanding shares in the
capital stock of the Brand Owner (hereinafter called: the "Reunite C=
Interest"). The Reunite C= Interest was acquired by Reunite by a purchase and
transfer evidenced by a deed of a civil notary executed on 10 June 2005;


C.


Based upon a share purchase agreement dated 31 December 2008 (hereinafter
called: "SPA2") Reunite was obliged to deliver and transfer 24% of the
outstanding shares in the capital stock of the Brand Owner to Nedfield against a
consideration of seven million (7,000,000) euro. This share transfer has not
been effectuated as Nedfield has not paid a part of the consideration valued at
five million (5,000,000) euro;


D.
Nedfield is currently appointed as the sole statutory director of the Brand
Owner;


E.


Nedfield N.V. (the parent company of Nedfield) and Nedfield have both filed for
suspension of payments on 29 June 2009 and, as a consequence, Nedfield is
obliged to offer the Nedfield C= Interest to Reunite, based upon and in
accordance with the articles 14 and 15 of the articles of association of the
Brand Owner. Consequently, Reunite will have the opportunity to acquire the
Nedfield C= Interest and become the sole shareholder of the Brand Owner;

--------------------------------------------------------------------------------


relating to CIC Europe Holding B.V.


F.


The authorized capital stock of the Company currently consists of nine hundred
(900) ordinary shares each with a nominal value of one hundred (100) euro per
share (hereinafter called: a "Company Share"), of which one hundred eighty (180)
Company Shares are issued and paid-in and currently held by Reunite (hereinafter
called: the "Reunite Company Shares"), evidenced by a deed of a civil notary
executed on 24 February 2006;


G.


The Company has obligations to issue and deliver one hundred forty (140) Company
Shares (hereinafter called: the "Management Company Shares") to (an entity or
entities to be advised by) Van Wijhe and Van Os (these private persons
hereinafter collectively called: the "Management Shareholders"), based upon
their investments in and employment contracts with the Company. The Management
Company Shares have already been paid-in to the Company. The Management
Shareholders have advised the Company that the Management Company Shares shall
be issued and delivered to the Management Holding (as defined herein),
immediately upon Reunite provides a legal opinion of duly authorization to
execute and deliver the deed of a civil notary required for the issuance and
delivery of the Management Company Shares to the Management Holding;


H.


The Company has furthermore the obligation to issue and deliver Company Shares
(hereinafter called: the "Wade-West Company Shares") to Mr. Christopher
Wade-West in exchange off 100% the shares in the capital stock of SPbyD (acting
as Commodore USA) (as mentioned herein); This contract has not been effectuated
in full, and is subject to re-evalution;


I.


The Company, Reunite and the Management Shareholders herewith acknowledge that
(i) there are no other shares of capital stock, pre-emptive rights, convertible
securities, outstanding warrants, options or other rights to subscribe for,
purchase or acquire from the Company any share capital or profit rights of the
Company, (ii) there are no plans, contracts or commitments providing for the
issuance of, or the granting of rights to acquire, any share capital or profit
rights of the Company and (iii) that the Company will not enter into any such
arrangements until the transactions contemplated in this Agreement have been
materialized to the full extent.


J.
The board of directors of the Company currently consists of Van Wijhe and Van
Os;


K.


The Brand Owner has granted to the Company multiple licenses for making use of
the Commodore IP Rights in connection with various specific products and
services (hereinafter called: the "Licenses"). The terms and conditions of the
Licenses are stipulated in SPA1, SPA2 as well as in a written Addendum dated 31
December 2008;

--------------------------------------------------------------------------------

L.

The Company is engaged in the consumer electronics business by sub-licensing the
Licenses to other parties, as well as to strategically invest in the capital
stock of companies engaged in the sourcing, development, manufacturing,
distribution and/or sales of consumer electronics products to be marketed under
the trademark 'Commodore' through various distribution channels in the world. As
such, the Company is and shall not be directly involved in trading and
distributing products or services;


M.


The Company already concluded the following relevant agreements with respect to
its business activities:


1.


|On 5 January 2009, the Company entered into a shareholders' agreement regarding
the Joint Venture (as defined herein);


2.


On 31 January 2009, the Company entered into a letter of intent (including a
draft trademark license agreement as sub-license for making use of the Licenses)
with Mr. Anton Buvaev from St. Petersburg (Russia) regarding a joint venture
company to be incorporated in Switzerland to be engaged in the sales &
distribution of various consumer electronics products to be marketed under the
trademark 'Commodore' in Russia (the CIS-countries);


3.


On 10 February 2009, the Company entered into an agreement and trademark license
agreement with Mr. Christopher Wade-West regarding the acquisition of the shares
in the capital stock of SP by Design Inc. (hereinafter called: "SPbyD"), a
limited liability company construed under the laws of the State of California
(USA). SPbyD is a company engaged in the sales and distribution of various
consumer electronics products for resale in the United States of America and has
therefore been granted a sub-license for making use of the Licenses;


N.
The Company desires to further develop and execute its business plan.


relating to Commodore Asia Holdings Limited


O.


Commodore Asia Holdings Limited (hereinafter called: the "Joint Venture") is a
limited liability company construed under the laws of Hong Kong (Hong Kong
Special Administrative Region, China), having its offices at Suite 1601, 16/F
Jie Yang Building, 271 Lockart Road, Wanchai, Hong Kong;


P.


The issued and outstanding shares in the capital stock of the Joint Venture only
amount to ten thousand (10,000) ordinary shares, of which five thousand (5,000)
shares are issued to and paid-in by Asiarim (hereinafter called: the "Asiarim
JV-Interest") and the remaining five thousand (5,000) shares are issued to and
paid-in by the Company (hereinafter called: the "Company's JV-Interest");

--------------------------------------------------------------------------------

Q.

On 5 January 2009, Asiarim and the Company entered into a shareholders'
agreement setting forth (among other relevant matters) the terms and conditions
in relation to a call option granted to the Company to acquire fifty percent
(50%) of any and all of the outstanding shares (after dilution) in the capital
stock of Asiarim in exchange for the transfer and delivery of the Company's
JV-Interest to Asiarim (hereinafter called: the "Call Option");


R.


The Joint Venture shall (continue to) be engaged in the business of the
sourcing, development, manufacturing and financing of various consumer
electronics products to be marketed under the trademark 'Commodore'. For such
purposes the Company and the Joint Venture entered into a trademark license
agreement dated 5 January 2009 regarding the exclusive use of the Commodore IP
Rights in connection with certain specific products to be distributed in Africa
and Asia (a sub-license of the Licenses);


S.


In this respect it is hereby acknowledged that Asiarim has developed appropriate
arrangements with major manufacturing parties regarding the market development
in the USA including, but not limited to the necessary production and order
financing required for the execution and delivery of various sales orders to
various U.S. based CE- distributor channels.


relating to Reunite Investments Inc.


T.


Reunite is currently a holding company without operating activities and is
mainly holding interest in the Company on behalf of its shareholders. Future
shareholders' value of Reunite shall mainly be generated by its (indirect)
interest in the capital stock of the Company and, therefore, will be
substantially depending on the future growth and results from operations of the
Company;


U.


Reunite requires cash funds for the completion of its restructuring program and,
as such, it desires to transfer and deliver the Reunite C= Interest (and
eventually the Nedfield C= Interest immediately upon its intended purchase and
transfer from Nedfield) to the Company, subject to and in accordance with the
terms and conditions of this Participation Agreement (here-inafter called: the
"Agreement");


relating to Asiarim


V.


The authorized capital stock of Asiarim only consists of seventy five million
(75,000,000) ordinary shares, each with a nominal value of USD 0.001 per share
(hereinafter called: "Asiarim Shares"), of which eleven million twenty thousand
(11,020,000) shares are duly issued to and fully paid-in by its respective
holders.

--------------------------------------------------------------------------------

W.

Except for any new shares to be issued subject to and in accordance with this
Agreement, Asiarim herewith acknowledges that there are no other shares of
capital stock, pre-emptive rights, convertible securities, outstanding warrants,
options or other rights to subscribe for, purchase or acquire from Asiarim any
share capital or profit rights of Asiarim.


X.


Asiarim desires to participate in the capital stock of the Company on an
indirect basis, subject to and in accordance with the terms and conditions of
this Agreement. For such purposes Asiarim has acknowledged that it shall timely
acquire of have incorporated a legal entity with limited liability construed
under the laws of the United Kingdom (hereinafter called: "Asiarim UK Limited").
Asiarim UK Limited's registered office shall be situated in the United Kingdom
and Asiarim UK Limited shall adopt the U.K.'s Companies Act 1985 Table A (clause
64 shall not apply);


Y.


Asiarim has acknowledged to the other Parties that it has access to sufficient
financial funds based on its additional fund raising plans within a selected
investor network in the U.S, scheduled in September / October 2009, required for
the timely execution of the transactions stipulated in this Agreement.


relating to the Management Shareholders


Z.


The Management Shareholders requested the Company to transfer and deliver the
Management Company Shares to a legal entity with limited liability (such entity
hereinafter called: the "Management Holdings"). However, considering the
participation of Asiarim hereunder and the subsequent (intented) acquisitions as
set forth herein, the Management Shareholders (by means of their personal
holdings) desire to swap their interests in the capital stock of the Company or
in the Management Holding into Asiarim Shares, to be injected in their personal
holdings, subject to and in accordance with the terms and conditions of this
Agreement.


Parties have agreed as follows:


1.
Acquisition of the Company's JV-Interest


1.1.


Subject to this Agreement's terms and conditions, the Company hereby sells to
Asiarim and Asiarim hereby purchases from the Company, the Company's
JV-Interest.


1.2.


The Agreement is conditional on Asiarim completing its due diligence on the
Company and Commodore International B.V. and fulfilling all compliance
obligations necessary to close the contemplated transaction herein within 30
days from the date of this Agreement.

--------------------------------------------------------------------------------

1.3

The purchase price of the Company's JV-Interest amounts to one million
(1,000,000) euro, which purchase price shall be paid by Asiarim to the Company
by swift wire transfer to the Company's bank account - IBAN: NL10 FVLB 0226 1469
95 (Swift code: NLFVLB2R) as soon as possible after signing this Agreement, but
in any event before 31 October 2009, and immediately after receipt of the funds
as result of its fund raising as stipulated in Recital Y above. Asiarim will put
all its efforts to raise these funds in order to fulfil its payment obligation
to the Company and it will facilitate the immediate required bridge financing of
at least four hundred fifty thousand (450,000) U.S. dollars for the Company
using certain assets to be agreed upon by the parties as security to the bridge
finance providers. The bridge finance of USD 450,000 will be settled by Asiarim
with the bridge finance providers on or before 1 December 2009. The remaining
balance of the purchase price shall be paid to the Company on or before 31
October 2009.


1.4.


Immediately upon the closing of this transaction the Company shall not have any
longer the rights to execute the Call Option.


1.5.


As a consequence of the transfer and delivery of the Company's JV-Interest to
Asiarim, Asiarim shall subsequently hold any and all of the outstanding shares
in the capital stock of the Joint Venture.


2.


Participation in the Company


Management-Shareholders


2.1.


The (personal holdings of the) Management Shareholders hereby sell and transfer
to Asiarim (by means of Asiarim UK Limited), and Asiarim (by means of Asiarim UK
Limited) hereby purchases and acquires from the (personal holdings of the)
Management Shareholders, the (rights on the issuance and delivery of the)
Management Company Shares (140 Company Shares).


2.2.


Each of the Management Shareholders herewith warrants and represents to Asiarim
with respect to the respective shares held by each of them, that they have the
rights and the corporate authorities to sell and transfer the full legal title
to and the full beneficial interest in their respective Management Company
Shares to Asiarim (by means of Asiarim UK Limited) in accordance with the terms
and conditions of this Agreement, that there are no agreements, arrangements or
options under which any person may now or at any time call for the sale or
transfer of their respective Management Company Shares and that their respective
(rights on the issuance and delivery of the) Management Company Shares are free
from any encumbrance or whatsoever.

--------------------------------------------------------------------------------


2.3.


The purchase price amounts in shares based on a conversion ratio of two third
(66.66%) of the total number of shares to be issued of eleven million and twenty
thousand (11,020,000) Asiarim Shares (herein after called the "Consideration
Shares"), which amounts to seven million three hundred and forty-six thousand
and six hundred and sixty-six (7,346,666) Asiarim Shares (hereinafter called:
the "Management Asiarim Shares"), which shall be paid by Asiarim (for and on
behalf of Asiarim UK Limited) immediately upon signing this Agreement by issuing
and delivering these shares as follows:


(i)


Three million six hundred and seventy-three thousand and three hundred and
thirty-three (3,673,333) Asiarim Shares to be issued and to be delivered to
Hayden Group Limited, a company incorporated in the British Virgin Islands or
any other legal entity to be advised in writing by Van Os; and


(ii)


Three million six hundred and seventy-three thousand and three hundred and
thirty-three (3,673,333) Asiarim Shares to be issued and to be delivered to
Clear Ray Holdings Limited, a company incorporated in the British Virgin
Islands, or any other legal entity to be advised in writing by Van Wijhe.


2.4.


Asiarim hereby warrants and represents to each of the Management Shareholders
that it has the right and the corporate authority to issue and deliver the full
legal title to and the full beneficial interest in the Management Asiarim Shares
to the personal holdings of the Management Shareholders in accordance with the
terms and conditions of this Agreement, that there are no agreements,
arrangements or options under which any person may now or at any time call for
the sale or transfer of the Management Asiarim Shares and that the Management
Asiarim Shares are free from any encumbrance or whatsoever. The newly issued
Management Asiarim Shares will be subject to certain restrictions in accordance
with the U.S. Securities Exchange Acts and furthermore subject to 'Rule 144' in
the event that the future seller of such shares is classified as an affiliate of
Asiarim.


2.5.


Upon the proper and duly issuance and delivery of the Management Asiarim Shares
to the personal holdings of the Management Shareholders, the Company shall
immediately issue and deliver to Asiarim (by means of Asiarim UK Limited and
Asiarim (by means of Asiarim UK Limited) shall accept the issuance and delivery
of the Management Company Shares, to be issued and delivered by deeds of a civil
notary (to be appointed by the Company). The costs of the civil notary relating
to these deeds shall be for the account of the Company. Reunite shall make
timely available to the Company an appropriate legal opinion from its U.S.
attorneys required for the execution of the aforementioned deeds.

--------------------------------------------------------------------------------

Reunite


2.6.


Reunite hereby sells to Asiarim (by means of Asiarim UK Limited), and Asiarim
(by means of Asiarim UK Limited) hereby purchases and from Reunite, the Reunite
Company Shares (180 Company Shares).


2.7.


Reunite herewith warrants and represents to Asiarim that it has the rights and
the corporate authority to sell and transfer the full legal title to and the
full beneficial interest in the Reunite Company Shares to Asiarim (by means of
Asiarim UK Limited) in accordance with the terms and conditions of this
Agreement, that there are no agreements, arrangements or options under which any
person may now or at any time call for the sale or transfer of the Reunite
Company Shares and that the Reunite Company Shares are free from any encumbrance
or whatsoever.


2.8.


The purchase price in shares based on a conversion ratio of one third (33.33%)
of the total number of Consideration Shares which amounts to three million six
hundred and seventy-three thousand and three hundred and thirty-four (3,673,334)
Asiarim Shares (hereinafter called: the "Reunite Asiarim Shares"), which shall
be paid by Asiarim (for and on behalf of Asiarim UK Limited) immediately upon
signing this Agreement by issuing and delivering these shares to its share depot
as designated and instructed by Reunite in writing.


2.9.


Asiarim hereby warrants and represents to Reunite that it has the right and the
corporate authority to issue and deliver the full legal title to and the full
beneficial interest in the Reunite Asiarim Shares to Reunite in accordance with
the terms and conditions of this Agreement, that there are no agreements,
arrangements or options under which any person may now or at any time call for
the sale or transfer of the Reunite Asiarim Shares and that the Reunite Asiarim
Shares are free from any encumbrance or whatsoever. The newly issued Reunite
Asiarim Shares will be subject to certain restrictions in accordance with the
U.S. Securities Exchange Acts and furthermore subject to 'Rule 144' in the event
that the future seller of such shares is classified as an affiliate of Asiarim.


2.10.


Upon the proper and duly issuance and delivery of the Reunite Asiarim Shares to
Reunite, the Company shall immediately transfer and deliver to Asiarim (by means
of Asiarim UK Limited and Asiarim (by means of Asiarim UK Limited) shall accept
the transfer and delivery of the Reunite Company Shares, to be transferred and
delivered by a deed of a civil notary (to be appointed by the Company). The
costs of the civil notary relating to this deed shall be for the account of the
Company. Reunite shall make timely available to the Company an appropriate legal
opinion from its U.S. attorneys required for the execution of the aforementioned
deed.

--------------------------------------------------------------------------------

3.

Acquisition of the Brand Owner


regarding the Reunite C= Interest


3.1.


Reunite hereby sells and transfers to Asiarim (by means of Asiarim UK Limited)
and Asiarim (by means of Asiarim UK Limited) hereby purchases and acquires from
Reunite the economical ownership of the Reunite C=Interest.


3.2.


Reunite herewith warrants and represents to Asiarim that it has the rights and
the corporate authority to sell and transfer the economical title to and the
full beneficial interest in the Reunite C= Interest to Asiarim (by means of
Asiarim UK Limited) in accordance with the terms and conditions of this
Agreement, that there are no agreements, arrangements or options under which any
person may now or at any time call for the sale or transfer of the Reunite C=
Interest and that the Reunite C= Interest is free from any encumbrance or
whatsoever at the date of signing this Agreement and on the date on which the
Reunite C= Interest shall be legally transferred and delivered to Asiarim (by
means of Asiarim UK Limited).


3.3.


The purchase price amounts to maximum one million (1,000,000) euro, which
purchase price shall be paid by Asiarim to Reunite by swift wire transfer to
Reunite's designated bank account at Reunite's written instruction - as follows:


(i)


An amount of five hundred thousand (500,000) euro on or before 31 October 2009
(hereinafter called: "Base Cash Amount");


(ii)


An amount as 'earn-out' of maximum five hundred thousand (500,000) euro to be
calculated as twenty five percent (25%) of the actual royalty income earned by
the Brand Owner from time to time, within a maximum period of two (2) years
after the signing of this Agreement. Respective payments shall be executed
within thirty (30) days upon the date of earning the royalty income by the Brand
owner.

--------------------------------------------------------------------------------

3.4.

The legal transfer and delivery of the Reunite C= Interest is currently subject
to the common blocking arrangements as set forth in the articles of association
of the Brand Owner and, as such, must be approved by Nedfield (or its
Administrator). Notwithstanding the foregoing, Nedfield (being the other
shareholder of the Brand Owner) is currently obliged to offer the Nedfield C=
Interest to Reunite as a result of its filing for suspension of payments. In
this respect Reunite herewith warrants and represents to Asiarim that it shall
put its best efforts and use all of its powers that, as soon as practically
possible, the Brand Owner must transfer and deliver to Asiarim (by means of
Asiarim UK Limited and Asiarim (by means of Asiarim UK Limited) shall accept
such transfer and delivery of the Reunite C= Interest, to be transferred and
delivered by a deed of a civil notary (to be appointed by Asiarim). The costs of
the civil notary relating to this deed shall be for the account of Asiarim.
Reunite shall make timely available to the Brand Owner an appropriate legal
opinion from its U.S. attorneys required for the execution of the aforementioned
deed.


3.5.


In any event Asiarim (by means of Asiarim UK Limited) shall be entitled to any
and all dividends, if any, declared by the Brand Owner from time to time with
respect to the Reunite C= Interest or any other proceeds thereof with effect
from the date of payment of the Base Cash Amount. Immediately upon the date of
signing this Agreement, Reunite shall forward any and all correspondence
received from or related to the Brand Owner to Asiarim. Asiarim (by means of
Asiarim UK Limited) shall furthermore have the right to give written
instructions to the legal representative(s) of Reunite to vote and how to vote
in a general meeting of shareholders of the Brand Owner.


regarding the Nedfield = Interest


3.6.


Asiarim (by means of Asiarim UK Limited) desires to acquire the Nedfield
C=Interest from Nedfield. Although Asiarim (by means of Asiarim UK Limited) may
not be officially registered as the holder of the Reunite C= Interest at the
moment that Nedfield offers its Nedfield C= Interest to the other shareholder
(Reunite) of the Brand Owner, Reunite hereby warrants and represents to Asiarim
that it shall put its best efforts and use all of its powers to support Asiarim
in purchasing and acquiring the Nedfield C= Interest, whether directly or
indirectly, from Nedfield.


3.7.


Asiarim hereby acknowledges and represents that it would be willing to pay a
consideration similar to the purchase price to be paid for the Reunite C=
Notwithstanding the foregoing pricing guidance, Reunite (for and on behalf of
Asiarim) shall put its best efforts and use all of its powers to negotiate - in
close consultation with the Board of Directors of Asiarim - the best possible
terms and conditions for the acquisition of the Nedfield C= Interest by Asiarim.

--------------------------------------------------------------------------------


3.8.


In the event that Reunite would be able to purchase and acquire the Nedfield C=
Interest from Nedfield in the first place, based on the articles of
incorporation of the Brand Owner, Reunite shall be obliged to immediately
transfer and deliver the Nedfield C= Interest to Asiarim (by means of Asiarim UK
Limited) at equal terms and conditions as applicable to such transaction by and
between Reunite and Nedfield.


4.


Management teams


Any and all of the Parties shall put their best efforts and shall use all of
their powers to have the corporate governance with respect to Asiarim and its
(future) subsidiaries organized as follows with effect from the date of signing
this Agreement:


Asiarim


4.1.


The Board of Directors of Asiarim shall consist of three (3) or five (5)
individuals; Two (2) Executive Directors and one (1) or three (3) Non Executive
Directors. In the event that the Board of Directors of Asiarim would consist of
five (5) individuals, Van Os shall have the right to propose one (1) individual
to be appointed as a Non Executive Director of Asiarim.


4.2.


Van Wijhe shall be appointed to the Board of Directors of Asiarim in the
positions of 'Chairman of the Board'. Mr. Te Hwai Ho shall act as Executive
Director of Asiarim, as 'Chief Financial Officer, Treasurer, Secretary and Chief
Accounting Officer'. Both aforementioned directors and officers shall continue
to hold their positions for the period of at least two (2) years commencing on
the date of signing this Agreement, subject to their dismissal for urgent
reasons.


Joint Venture


4.3.


Asiarim will act as statutary director of the Joint Venture. Mr. Paul Yap will
continue to act as operational director of the Joint Venture. All other current
statutory directors of the Joint Venture, if any, shall resign from their
position. Mr. Yap shall continue to hold this position for the period of at
least two (2) years commencing on the date of signing this Agreement, subject to
the dismissal for urgent reasons.

--------------------------------------------------------------------------------

Asiarim UK Limited


4.4.


Van Wijhe shall be appointed as the sole statutory director of Asiarim UK
Limited. All other current statutory directors of Asiarim UK Limited, if any,
shall resign from their position. Van Wijhe shall continue to hold this position
for the period of at least two (2) years commencing on the date of signing this
Agreement, subject to the dismissal for urgent reasons.


Brand Owner


4.5.


Van Wijhe shall be appointed as the sole statutory director of the Brand Owner
directly after the acquisition of the C= Interest. Nedfield, the current
statutory director of the Brand Owner, shall then resign from this position. Van
Wijhe shall continue to hold this position for the period of at least two (2)
years commencing on the date of signing this Agreement, subject to the dismissal
for urgent reasons.


The Company


4.6.


Van Os shall be appointed as the sole statutory director of the Company with the
title of 'Chief Operations Officer'. All other current statutory directors of
the Company, if any, shall resign from their position. Van Os shall continue to
hold this position for the period of at least two (2) years commencing on the
date of signing this Agreement, subject to the dismissal for urgent reasons.


4.7.


The Company shall put its best efforts to adjust or rewind and settle the
agreement with Mr. Christopher Wade-West, after concluding the new arrangement
with Asiarim and the major manufacturing and distribution parties as mentioned
in article R.

--------------------------------------------------------------------------------

5.

Announcements and confidentiality


5.1.


No communications to the public or press releases relating to this Agreement and
the transactions contemplated hereby shall be made by any Party unless such
release or statement is previously agreed upon in writing by all of the Parties
or is required under any applicable law or the rules and regulations of any
recognized stock exchange on which the shares of (the parent company of) a Party
are listed. If any applicable law or the rules and regulations of any recognized
stock exchange on which the shares of (the parent company of) a Party are listed
requires the issuance of any communication or press release, the Party subject
to such requirement shall endeavour to consult with the other Party and take
into account its comments prior to issuing any such communication or press
release.


5.2.


Each of the Parties shall treat as strictly confidential and not disclose or use
any information received or obtained as a result of entering into this Agreement
(or any agreement entered into pursuant to this Agreement) which relates to the
provisions of this Agreement and any agreement entered into pursuant to this
Agreement or the negotiations relating to this Agreement (and any such other
agreement); and shall not prohibit disclosure or use of any information if and
to the extent:


(i)


required by law or the rules and regulations of any recognized stock exchange on
which the shares of any (parent company of a) Party are listed;


(ii)


the information is or becomes publicly available (other than by breach of this
Agreement);


(iii)


the other Party has given prior written approval to the disclosure or use,
provided that, prior to disclosure or use of any information, the Party
concerned shall promptly notify the other Parties of such requirement with a
view to providing the other Parties with the opportunity to timely contest such
disclosure or use or otherwise to agree the timing and content of such
disclosure or use.

--------------------------------------------------------------------------------

6.

Miscellaneous


6.1.


This Agreement constitutes the whole and only agreement between the Parties
relating to the subject matters hereof and supersedes and extinguishes any prior
agreement, negotiations, correspondence, undertaking and communications of the
Parties, in relation to the subject matters hereof, whether oral or written
between the Parties.


6.2.


This Agreement may not be amended except by an instrument in writing by all of
the Parties.


6.3.


Each Party shall bear its own expense in connection with this Agreement, unless
in case of a breach of its obligations by a Party, in which case such Party has
the obligation to pay for all reasonable costs incurred by the others, in
accordance with the clauses in this Agreement. Each Party represents to the
others that no finder or broker fee related to the transactions is applicable
other than those fees as mentioned in this Agreement.


6.4.


None of the Parties may assign this Agreement at any time or assign or encumber
any of its rights under this Agreement to any of its group companies, unless
with prior written approval of the other Parties. The approval will not be
withheld if the assignment is not in conflict with the rights and obligations of
the other Parties as laid down in this Agreement. Where necessary, the Parties
shall cooperate with such transfer. Parties may not without prior written
consent of the other Parties assign this Agreement or assign or encumber any
rights under this Agreement.


6.5.


If part of this Agreement is or becomes invalid or non-binding, the Parties
shall remain bound to the remaining part. The Parties shall replace the invalid
or non-binding part by provisions that are valid and binding and the legal
effect which, given the contents and purpose of this Agreement, is, to the
greatest extent possible, similar to that of the invalid or non-binding part.


6.6.


All notices, requests, demands or other communications which are required or may
be given pursuant to the terms of this Agreement shall be in writing and shall
be deemed to have been duly given: (i) on the date of delivery if personally
delivered by hand, (ii) upon the third day after such notice is sent by an
internationally recognized overnight express courier, or (iii) by facsimile upon
written confirmation (other than the automatic confirmation that is received
from the recipient's facsimile machine) of receipt by the recipient of such
notice.

--------------------------------------------------------------------------------

7.

Governing law and jurisdiction


7.1.


This Agreement is governed by and shall be construed in accordance with Dutch
law.


7.2.


Any dispute arising out of or in connection with this Agreement shall be
submitted to the court in Almelo (The Netherlands) that has jurisdiction.

--------------------------------------------------------------------------------

This Agreement has been entered into by and between the Parties on 1 September
2009.





For and on behalf of the Company,

_______________________________ ________________________________ CIC Europe
Holding B.V. CIC Europe Holding B.V. By: Mr. Ben van Wijhe By: Mr. Eugene van Os
Function: President & CEO Function: Chief Operations Officer





For and on behalf of Reunite,

________________________________ Reunite Investments Inc. By: Mr. Ben van Wijhe
Function: President & CEO




For and on behalf of Asiarim

________________________________ Asiarim Corporation By: Mr. Te Hwai Ho
Function: President & CEO




For and on behalf of Van Wijhe,

________________________________ Mr. Ben van Wijhe (in private)


For and on behalf of Van Os,

________________________________

Mr. Eugene van Os (in private)